Per Curiam.
This action was brought to recover on account of injuries alleged to have resulted from a fall due to the condition of the sidewalk in front of defendant’s premises made so by the act of the defendant in piling and artificially accumulating loose snow over a layer of ice. The defense was that plaintiff did not fall in front of defendant’s premises, but in front of a neighboring property. The jury found in favor of the defendant on January 21st, 1926. This rule to show cause why a new trial should not he granted on the ground of newly-discovered evidence, was not applied for until six months later.
Our examination of the proofs result in the conclusion that the newly-discovered evidence is merely cumulative and corroborative of evidence heard at the trial, and, hence, more especially in view of the long delay, will not justify a new trial.
The rule will be discharged.